Decree entered on October 21, 1960, to the extent that it construes decedent’s will as granting no interest in the trust fund to appellant Angelica Fales Dunham, the adopted child of Haliburton Fales (junior), unanimously reversed, on the law, with $50 costs and disbursements to all parties filing briefs payable out of the estate,, and the matter remitted to the Surrogate for proceeding in accordance with the determination hereinafter set forth. As we find no “ explicit purpose ” stated in the will to exclude an adopted child (see Matter of Park, 15 N Y 2d 413, 417), we hold, under the doctrine of that recent decision, that the will should be construed as providing that in the event that Haliburton Fales (junior) is survived by a natural-born descendant, said appellant or her issue shall be entitled to share in the fund. Concur — Botein, P. J., Breitel, McNally, Stevens and Eager, JJ.